DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 C.F.R. 1.126.  In the instant case, there are two occurrences of claim “3”.  In the interest of advancing prosecution, the second occurrence of claim 3 and claims 4-22 will be renumbered as claim 4 and claims 5-23, respectively.  Appropriate correction is required. 
Claim 1 is objected to because of the following informalities:  in line 14, it appears that a comma should be inserted between “arm” and “said”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record. 
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including cam member attached to said pin arm for radial pivoting with said pin arm said cam member positionable in a retracted position and an extended position, wherein said cam member comprises a second surface and a contacting surface; wherein when said cam member is in said retracted position, said contacting surface is spaced a distance away from said first end of said body spool boss for facilitating friction free relative rotation of said cam member with respect to said body spool boss.  Claims 2-7 are allowed by virtue of their dependence from claim 1. 
Claim 8 (original claim 7) is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including retracting said cam member to a retracted position wherein said contacting surface is spaced a distance away from said first end of said body spool boss for facilitating friction free relative rotation of said cam member with respect to said body spool boss.  Claims 9-13 (original claims 8-12) are allowed by virtue of their dependence from claim 8. 
Claim 14 (original claim 13) is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including cam member having a cam member shaft extending from said second surface, said cam member shaft received in said first pin arm passageway, said cam member movable to a retracted position and an extended position; a body spool boss having a first end; a cam engaging structure extending from said first end of said body spool boss for selectively engaging said cam member for extending said pin arm to said radially extended position; wherein when said cam member is in said retracted position, said cam member is spaced away from said cam engaging structure of said body spool boss for facilitating frictionless relative rotation between said cam member and said body spool boss during line retrieval.  Claims 15-20 (original claims 14-19) are allowed by virtue of their dependence from claim 14.
Claim 21 (original claim 20) is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including axially moving said cam member away from said body spool boss; rotating said cam member and said body spool boss relative to one another during line retrieve state; wherein said cam member and said body spool boss are spaced apart from one another for facilitating frictionless relative rotation.  
 Claim 22 (original claim 21) is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including said cam member is axially moveable and is radially moveable with regard to said body spool boss for selectively facilitating contact between said cam member and said cam engaging structure and selectively facilitating frictionless relative rotation of said cam member and said cam engaging structure.  Claim 23 (original claim 22) is allowed by virtue of its dependence from claim 22. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zwayer et al, Pulliam and Hull disclose closed face spinning reels with at least pin arms extendable via a cam mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/